                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 18-cv-02529-CMA-NYW

BRIANNA ZAPATA,

      Plaintiff,

v.

COLORADO CHRISTIAN UNIVERSITY,
JOANNIE DEBRITO, individually and in her official capacity as Director of Counseling at
Colorado Christian University, and
SHARON FELKER, individually and in her official capacity as Dean of Student Life at
Colorado Christian University,

      Defendants.


   ORDER AFFIRMING THE MARCH 15, 2019 RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE AND GRANTING IN PART AND DENYING IN PART
                   DEFENDANTS’ MOTION TO DISMISS
______________________________________________________________________

      This matter is before the Court on the Recommendation by United States

Magistrate Judge Nina Y. Wang (Doc. # 35), wherein she recommends that this Court

grant in part and deny in part Defendants Colorado Christian University, Joannie

DeBrito, and Sharon Felker’s Motion to Dismiss (Doc. # 24) pursuant to Federal Rule of

Civil Procedure 12(b)(6). The Recommendation is incorporated herein by reference.

See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

      The Recommendation advised the parties that specific written objections were

due within fourteen (14) days after being served with a copy of the Recommendation.

(Doc. # 35 at 16 n.4.) Despite this advisement, no objections to the Recommendation
have been filed. “[T]he district court is accorded considerable discretion with respect to

the treatment of unchallenged magistrate reports. In the absence of timely objection,

the district court may review a magistrate [judge’s] report under any standard it deems

appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991).

       After reviewing the Recommendation of Magistrate Judge Wang and all relevant

pleadings and legal authority, the Court is satisfied that the Recommendation is sound

and not clearly erroneous or contrary to law. See Fed. R. Civ. P. 72(a).

       Accordingly, it is ORDERED that the Recommendation of the United States

Magistrate Judge Wang (Doc. # 35) is AFFIRMED and ADOPTED. It is

       FURTHER ORDERED that Defendants’ Motion to Dismiss (Doc. # 24) is

GRANTED IN PART to the extent they seek dismissal of Plaintiff Brianna Zapata’s Third

Claim for Relief. Plaintiff’s Third Claim for Relief is DISMISSED WITH PREJUDICE.

Plaintiff’s First, Second, and Fourth Claims for Relief against Defendants survive. It is

       FURTHER ORDERED that Defendants’ Motion to Dismiss (Doc. # 24) is

DENIED IN PART to the extent they request attorneys’ fees.

       DATED: April 9, 2019
                                                 BY THE COURT:



                                                 _______________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             2
